Exhibit 10.1

SECURITIES AMENDMENT AND EXCHANGE AGREEMENT

This Securities Amendment and Exchange Agreement (this “Agreement”) is made as
of March 22, 2011 by and between Dais Analytic Corporation, a New York
corporation (the “Company”), and Platinum-Montaur Life Sciences, LLC
(“Platinum”).

WHEREAS, on or about December 31, 2007, the Company issued to Platinum a warrant
(the “2007 Warrant”) to purchase up to 3,000,000 shares of the Common Stock, par
value $0.01 per share, of the Company (the “Common Stock”);

WHEREAS, on or about March 12, 2009, the Company issued to Platinum a warrant
(the “2009 Warrant”) to purchase up to 999,000 shares of Common Stock;

WHEREAS, on or about December 17, 2009, the Company issued to Platinum a
$1,000,000 unsecured promissory note, as amended (the “Original Note”);

WHEREAS, the Company and Platinum have agreed, subject to the terms and
conditions set forth herein, to (i) amend the terms of the 2007 Warrant and the
2009 Warrant, and (ii) amend and restate the Original Note as described herein;
and

WHEREAS, the Company and Platinum have further agreed that, in accordance with
the terms set forth herein, and in consideration of the conversion of the Note
(as defined below), the Company will issue to Platinum the Company’s Stock
Purchase Warrant (the “Exchange Warrant,” and together with the 2007 Warrant and
the 2009 Warrant, collectively, the “Warrants”) to purchase up to 1,000,000
shares of Common Stock.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Issuance and Exchange of Securities.

(a) Subject to the terms and conditions herein set forth, at the Closing (as
defined below) the Company will issue and deliver to Platinum the Amended and
Restated Convertible Promissory Note in the initial principal amount of
$1,000,000 (the “Note”).

(b) Subject to the terms and conditions herein set forth, promptly following the
Closing, Platinum will surrender to the Company for cancellation the Original
Note in exchange for the Note.

Section 2. Issuance of Exchange Warrant. Subject to the terms and conditions
herein set forth, the Company agrees to issue to Platinum, at the Closing, the
Exchange Warrant in the form attached hereto as Exhibit A exercisable for up to
1,000,000 shares of Common Stock at an exercise price of $.45 per share (as
adjusted for splits, combinations and the like).

Section 3. Amendments to 2007 Warrant and 2009 Warrant. Subject to the terms and
conditions herein set forth, the Company and Platinum agree to (i) amend the
2007 Warrant



--------------------------------------------------------------------------------

on the terms set forth in the Amendment to the 2007 Warrant (the “2007 Warrant
Amendment”) attached hereto as Exhibit B, and (ii) amend the 2009 Warrant on the
terms set forth in the Amendment to 2009 Warrant (the “2009 Warrant Amendment”
and, together with the 2007 Warrant Amendment, the “Warrant Amendments”)
attached hereto as Exhibit C.

Section 4. Closing. The issuance and exchange of the Note for the Original Note,
the Amendment to the 2007 Warrant and the 2009 Warrant and the issuance of the
Exchange Warrant shall take place at a closing (the “Closing”) simultaneously
with the execution and delivery of this Agreement or on such other date and time
as the parties may agree (the “Closing Date”) at the offices of Platinum, 152
West 57th Street, 4th Floor, New York, New York. Upon Closing, the Company shall
deliver to Platinum a legal opinion from Richardson & Patel LLP, counsel for the
Company, dated as of the Closing, in substantially the form attached hereto as
Annex A.

Section 5. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, Platinum as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York and has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement
as well as under the Exchange Warrant, the Warrant Amendments and the Note
(collectively, the “Transaction Documents”).

(b) The execution, delivery and performance by the Company of this Agreement and
the Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby, (a) has been duly authorized by all necessary corporate
action; (b) do not and will not contravene the terms of the Certificate of
Incorporation or By-Laws of the Company, or any amendment thereof, or any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or by which any property or asset of the Company are bound or
affected and a violation of which would have a material adverse effect on the
condition, business or prospects, financial or otherwise, of the Company; (c) do
not and will not (i) conflict with, contravene, result in any material violation
or breach of or material default under (with or without the giving of notice or
the lapse of time or both), (ii) create in any other person or entity a right or
claim of termination or amendment, or (iii) require any material modification or
acceleration or cancellation of, any contractual obligation of the Company; and
(d) do not and will not result in the creation of any lien or encumbrance (or
obligation to create a lien or encumbrance) against any material property or
asset of the Company, except, in all cases, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a material adverse effect on the
Company’s business, condition or prospects, financial or otherwise.

(c) This Agreement has been, and each of the Transaction Documents will be, duly
executed and delivered by the Company, and this Agreement constitutes, and such
Transaction Documents will constitute, the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with their
respective terms, except (a) as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies, (b) as enforceability of any indemnification
or contribution

 

-2-



--------------------------------------------------------------------------------

provisions may be limited under the federal and state securities laws, and
(c) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefore may be brought.

(d) The Company is not required under federal, state, foreign or local law, rule
or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental authority in order for it
to execute, deliver or perform any of its obligations under this Agreement or
the other Transaction Documents in accordance with the terms hereof and thereof
(other than any filings, consents and approvals which may be required to be made
by the Company under applicable state and federal securities laws, rules or
regulations.

(e) The Note and the Exchange Warrant (the “New Securities”) when issued, sold
and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, to be issued at the Closing, and the shares of
Common Stock issuable upon conversion or exercise of the same in accordance with
the Note and the Exchange Warrant, have been duly authorized by all necessary
corporate action and shall be validly issued and outstanding, free and clear of
all liens, encumbrances and rights of refusal of any kind other than
restrictions under applicable federal and state securities laws.

(f) The Company has authorized and reserved, and covenants to continue to
reserve, free of preemptive rights and other similar contractual rights of
stockholders, shares of Common Stock sufficient to effect the conversion of the
Note and the exercise of the Warrants in accordance with the Note, the Warrant
Amendments and the Exchange Warrant.

(g) The holding period, for purposes of Rule 144 under the Securities Act of
1933 (the “Securities Act”), for the shares of Common Stock issuable solely upon
cashless exercise or conversion of (i) the Note began on December 17, 2009,
(ii) the amended 2007 Warrant began on December 31, 2007 and (iii) the amended
2009 Warrant began on March 12, 2009, and the transactions contemplated hereby
shall not affect the holding periods, in the case of cashless exercises or
conversions, set forth in clauses (i) through (iii) above for purposes of Rule
144.

(h) The Company has not employed any broker or finder or incurred any liability
for any brokerage or investment banking fees, commissions, finders’ structuring
fees, financial advisory fees or other similar fees in connection with the
transactions contemplated by this Agreement.

(i) The Company shall provide (if in compliance with applicable securities
laws), at the Company’s expense, such legal opinions in the future as are
reasonably necessary for the issuance and resale of the Common Stock issuable
upon conversion of the Note and exercise of the Warrants in accordance with the
Note and the Warrants, whether pursuant to an effective registration statement,
Rule 144 under the Securities Act or an exemption from registration thereunder;
provided, that, the Company shall not be required to pay for more than four
(4) such legal opinions pursuant to this Section 5(i) in any one calendar year.

 

-3-



--------------------------------------------------------------------------------

Section 6. Representations and Warranties of Platinum. Platinum hereby
represents, warrants and covenants with the Company as follows:

(a) Platinum is a limited liability company duly organized, validly existing and
in good standing under the laws of Delaware.

(b) Platinum has full power and authority to enter into and perform this
Agreement and the Transaction Documents. The execution, delivery and performance
of this Agreement and the Transaction Documents by Platinum and the consummation
by it of the transactions contemplated hereby (a) have been duly authorized by
all necessary limited liability company action, and (b) does not contravene the
terms of the organizational or governing documents of Platinum. No further
consent or authorization of Platinum, its managers or other governing body, or
of its members, is required for the execution, delivery or performance of this
Agreement and the Transaction Documents by Platinum. When executed and delivered
by Platinum, this Agreement and the Transaction Documents shall constitute the
valid and binding obligation of Platinum enforceable against Platinum in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

(c) This Agreement is made with Platinum in reliance upon Platinum’s
representation to the Company, which by Platinum’s execution of this Agreement
Platinum hereby confirms, that the New Securities and the Common Stock
underlying the same will be acquired for Platinum’s own account, not as a
nominee or agent, and not with a view to resale or a distribution in any part
thereof. Platinum does not have a present intention to sell or grant any
participation in or otherwise distribute any of the New Securities; provided,
however, that by making the representations herein, Platinum does not agree to
hold the New Securities (or securities issued upon conversion or exercise of the
New Securities) for any minimum or other specific term (except as specifically
set forth in Section 17 of this Agreement) and reserves the right to dispose of
the New Securities at any time in accordance with federal and state securities
laws applicable to such disposition. By executing this Agreement, Platinum
further represents that Platinum does not have any contract, undertaking,
agreement or arrangement (whether or not legally binding) to or through any
person or entity to sell, transfer or grant participations to such person or to
any third person, with respect to any of the New Securities

(d) Platinum is an “accredited investor” as defined in Rule 501(a) under the
Securities Act, as presently in effect. Platinum is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment, and has such knowledge and
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the New Securities. Platinum also
represents it has not been organized for the purpose of acquiring the New
Securities.

(e) Platinum understands that the New Securities are being issued in reliance on
a transactional exemption from the registration requirements of federal and
state securities laws and the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of Platinum set forth herein in order to determine the applicability of such
exemptions. Platinum understands that no governmental

 

-4-



--------------------------------------------------------------------------------

authority has passed upon or made any recommendation or endorsement of the New
Securities and that the New Securities may be deemed “restricted” under the
Securities Act.

(f) Platinum has not employed any broker or finder or incurred any liability for
any brokerage or investment banking fees, commissions, finders’ structuring
fees, financial advisory fees or other similar fees in connection with the
transactions contemplated by this Agreement.

(g) Platinum believes it has received all the information it considers necessary
or appropriate for deciding whether to purchase the New Securities. Platinum
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the New Securities and the business, properties, prospects and financial
condition of the Company. The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 5 of this Agreement or
the right of Platinum to rely thereon.

(h) It is understood that the certificates evidencing the New Securities may
bear the following legend: “These securities have not been registered under the
Securities Act of 1933, as amended. They may not be sold, offered for sale,
pledged or hypothecated in the absence of a registration statement in effect
with respect to the securities under such Act or an opinion of counsel
satisfactory to the Company that such registration is not required or unless
sold pursuant to Rule 144 of such Act.”

Section 7. No Other Modification. Except as expressly modified or amended
hereby, and by the Warrant Amendments, the terms and conditions of the 2007
Warrant and 2009 Warrant, as previously amended, shall remain unchanged and in
full force and effect, and each of the parties hereby ratifies and confirms the
same.

Section 8. Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
without giving effect conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. Each of the parties
consents to the exclusive jurisdiction of the Federal courts whose districts
encompass any part of the County of New York located in the City of New York in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens, to the bringing of any such proceeding in such
jurisdictions. Each party waives its right to a trial by jury. Each party to
this Agreement irrevocably consents to the service of process in any such
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party at its address set forth herein. Nothing herein
shall affect the right of any party to serve process in any other manner
permitted by law.

Section 9. Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, express overnight
courier, registered first class mail, or telecopier, initially to the address
set forth below, and thereafter at such other address, notice of which is given
in accordance with the provisions of this Section 11.

(a) if to the Company:

 

-5-



--------------------------------------------------------------------------------

Dais Analytic Corporation

11552 Prosperous Drive

Odessa, FL 33556

Tel: (727) 375-8484

Fax: (727) 375-8485

Attention: Chief Executive Officer

with a copy to:

Richardson & Patel LLP

10900 Wilshire Blvd., Suite 500

Los Angeles, CA 90024

Tel: (310) 208-1182

Fax: (310) 208-1154

Attention: Erick Richardson, Esq.

(b) if to Platinum:

Platinum Montaur Life Sciences LLC

152 West 57th Street, 4th Floor

New York, NY 10019

Tel: (212) 271-7895

Fax: (212) 582-2424

Attention: Michael M. Goldberg, M.D.

with a copy to:

Burak Anderson & Melloni, PLC

30 Main Street

P.O. Box 787

Burlington, VT 05402-0787

Tel: (802) 862-0500

Fax: (802) 862-8176

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when sent by confirmed
telecopier or facsimile if sent during normal business hours of the recipient,
if not, then on the next business day; five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or one
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.

Section 10. Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Platinum or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right accruing to it thereafter.

 

-6-



--------------------------------------------------------------------------------

Section 11. Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and/or contemporaneous oral or written proposals
or agreements relating thereto all of which are merged herein. This Agreement
may not be amended or any provision hereof waived in whole or in part, except by
a written amendment signed by both of the parties.

Section 12. Legal Fees of Purchaser. The Company agrees to reimburse Platinum
for reasonable legal fees and expenses incurred in connection with the
transactions contemplated by this Agreement in an amount not to exceed $10,000.

Section 13. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all such counterparts together
shall constitute one and the same instrument.

Section 14. Survival. The warranties, representations and covenants of the
Company and Platinum contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of Platinum or the Company.

Section 15. Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (other than
any transferee of any Common Stock underlying any security in the Company held
by Platinum). Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

Section 16. Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

Section 17. Lock-Up. Platinum hereby agrees that, during the time periods
specified herein, following the date of the final prospectus relating to the
first Qualified Offering (as defined in the Note) after the date hereof, it
shall not, to the extent requested in writing by the underwriter of such
offering, directly or indirectly sell, offer to sell, contract to sell, or
otherwise transfer or dispose of (other than to affiliates who agree to be
similarly bound) any securities of the Company held by it at any time during
such period, except Common Stock included for sale in such final prospectus,
until the earlier of (i) the date that is (30) days following the date of such
final prospectus or (ii) the consummation of the sale contemplated by such final
prospectus if such sale does not meet the requirements of the Qualified Offering
described in the Note. Platinum will further agree with such underwriter that,
following the consummation of such Qualified Offering, and the thirty (30) day
lock-up period described above, Platinum may not sell or otherwise dispose of
securities of the Company held by it (other than to affiliates who agree to be
similarly bound) until 180 days after the date of the prospectus relating to
such Qualified Offering, other than: up to 2.5% of the Company’s daily trading
volume in the second consecutive month, up to 3% of the Company’s daily trading
volume in the third consecutive month, up to 3.5% of the Company’s daily trading
volume in the fourth consecutive month, up to 4% of the Company’s daily trading
volume in the fifth consecutive month and up to 4.5% of the

 

-7-



--------------------------------------------------------------------------------

Company’s daily trading volume in the sixth consecutive month. Such agreement
shall be applicable only to the Qualified Offering, and only if all officers and
directors of the Company, and Leonard Samuels and Leah Kaplan Samuels (and their
retirement accounts, collectively referred to as the “Samuels Parties”) enter
into market stand-off agreements at least as restrictive as set forth in this
Section 17. If (i) the Company issues an earnings release or material news,
during the last 17 days of the market stand-off period, or (ii) prior to the
expiration of the market stand-off period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the market stand-off period, the restrictions imposed by the market stand-off
agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release, unless the underwriter waives
such extension. The provisions of this Section 17 shall be of no force and
effect if the Qualified Offering shall not have occurred by August 15, 2011.

Section 18. Equal Treatment. The Company covenants and agrees that it shall not,
at any time prior to the earlier of the Qualified Offering or the payment or
conversion in full of this Note, enter into any exchange agreement or other
agreement providing for the exchange of the Promissory Note, dated February 19,
2010, issued to RBC Capital Markets-Custodian of Leonard Samuels IRA (as
amended), on terms more beneficial to the holder of such note than the terms
granted to Platinum hereunder and under the other Transaction Documents.

[Signature Page Follows]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.

 

DAIS ANALYTIC CORPORATION By:  

/s/ Timothy N. Tangredi

  Name: Timothy N. Tangredi   Title: President and Chief Executive Officer
PLATINUM-MONTAUR LIFE SCIENCES, LLC By:  

/s/ Joseph Sanfilippo

  Name: Joseph Sanfilippo   Title: CFO

 

[Securities Amendment and Exchange Agreement]



--------------------------------------------------------------------------------

Annex A

[requested opinion coverage]

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the state of New York and has the requisite corporate
power to own, lease and operate its properties and assets, and to carry on its
business as presently conducted.

2. The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and to issue the Note,
the Exchange Warrant and the Common Stock issuable upon conversion of the Note
and exercise of the Warrants in accordance with the terms of the Note and
Warrants.

3. The execution, delivery and performance of each of the Transaction Documents
by the Company and the consummation by it of the transactions contemplated
thereby have been duly and validly authorized by all necessary corporate action
and no further consent or authorization of the Company or its Board of Directors
or stockholders is required.

4. Each of the Transaction Documents have been duly executed and delivered, and
the Note and the Warrants have been duly executed, issued and delivered by the
Company and each of the Transaction Documents constitutes a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its respective terms except (a) as such enforceability may be limited by
applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies, (b) as enforceability of any indemnification
or contribution provisions may be limited under the federal and state securities
laws, and (c) that the remedy of specific performance and injunctive and other
forms of or by other equitable principles of general application relief may be
subject to the equitable defenses and to the discretion of the court before
which any proceeding therefore may be brought.

5. The Note and the Warrants have been duly authorized and, when issued, sold
and delivered in accordance with the terms of the Agreement against payment in
full as provided in the Agreement, will be validly issued. The Warrants, when
issued, sold and delivered in accordance with the terms of the Agreement against
payment in full as provided in the Agreement will be fully paid and
nonassessable. The shares of Common Stock issuable upon conversion of the Note
and exercise of the Warrants, have been duly authorized and reserved for
issuance, and, when delivered upon conversion or against payment in full as
provided in the Note and the Warrants, as applicable, will be validly issued,
fully paid and nonassessable.

 

[Securities Amendment and Exchange Agreement]



--------------------------------------------------------------------------------

Exhibit A

[Form of Warrant]

 

[Securities Amendment and Exchange Agreement]



--------------------------------------------------------------------------------

Exhibit B

[Form of 2007 Warrant Amendment]

 

[Securities Amendment and Exchange Agreement]



--------------------------------------------------------------------------------

Exhibit C

[Form of 2009 Warrant Amendment]

 

[Securities Amendment and Exchange Agreement]